           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   BATESVILLE DIVISION

JARELL TERRY                                               PLAINTIFF
ADC #149998

v.                       No. l:18-cv-81-DPM

SAMUEL F. GUILTNER, Corporal,
North Central Unit; and JARED WALKER,
Corporal, North Central Unit                           DEFENDANTS

                               ORDER
     1. The Court notes Terry's follow-up papers on the motion to
reconsider. Doc. 100 & 101. But nothing in these new papers changes
the Court's conclusion in its 5 March 2020 Order. Doc. 96.
     2. Post-judgment motion for summary judgment, Doc. 102-05,
denied. Terry has appealed the Court's Judgment; and his appeal is
pending before the United States Court of Appeals for the Eighth
Circuit.   Doc. 99.   This Court therefore lacks jurisdiction.   Going
forward, Terry must file his papers with the Court of Appeals.
     So Ordered.


                                 D.P. Marshall {r.
                                 United States District Judge
